Citation Nr: 0815769	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-00 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability including an inability to 
walk/being wheelchair bound, claimed as a result of VA 
surgery and treatment in September 2000.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1943 to January 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision by the Department 
of Veterans Affairs (VA) Tiger Team at the Regional Office 
(RO) in Cleveland, Ohio, that denied the veteran's claim for 
compensation pursuant to 38 U.S.C.A. § 1151.
REMAND

The veteran and his spouse maintain that he developed 
additional disabilities as a result of actions (or inactions) 
surrounding surgery and treatment by VA medical personnel at 
a VA facility in September and October 2000.  The veteran and 
his spouse further maintain that the additional disabilities 
were due to negligence on the part of VA and not reasonably 
foreseeable.  

Historically, the veteran had active service during World War 
II from August 1943 to January 1946.  In 1990, the veteran 
applied for, and began receiving, a nonservice-connected 
pension based on age and income level.  Parkinson's disease 
was diagnosed at some point during the mid-1990's

In September 2000, the veteran underwent elective surgery at 
the VA in San Francisco to have a polyp removed from his 
colon.  A screening colonoscopy revealed a large villous or 
tubular adenoma at the hepatic flexure, too large to safely 
remove endoscopically.  The veteran was subsequently 
scheduled for laparoscopic removal of the tumor; however, 
during surgery, while the resection was started, he ran into 
intraoperative problems such that he had to be converted to 
an open laparotomy to continue the resection and primary 
anastomosis.  He suffered a hypotensive episode, but there 
was no evidence at that time of any myocardial damage.  He 
then appeared to improve, and then began to develop an ileus.  
He spiked fevers and had a positive blood culture for a 
methicillin H resistant Staphylococcus aureus (MRSA).  The 
veteran required a second surgery because of what may have 
been obstruction, and when they opened him up, there were 
massive adhesions that were resected after a lengthy 
procedure.  The veteran had slow postoperative bowel 
progression, and then was treated for at least one urinary 
tract infection.  Then the veteran developed a massive 
pulmonary embolus.  He was placed on subcutaneous Heparin, 
but then developed an upper GI bleed, and anticoagulation was 
stopped; then an esophageal ulcer was identified.   

Postoperatively, the veteran was left with an inability to 
feed due to exacerbation of Parkinson's disease, impaired 
gastric emptying, recurrent episodes of regurgitation and 
esophagitis due to bile reflux.

The veteran was transferred to the Doctors Medical Center in 
San Pablo, California in November 2000.  At the time of 
admission, the veteran was suffering from GI bleeding, 
pneumonia, failure to thrive, and severe Parkinson's disease.  
He was initially evaluated for a small bowel obstruction.  He 
had continued slow GI bleeding and recently documented 
esophageal ulcer.  A November 1, 2000 consultation report 
indicated that the veteran was transferred from the VA 
facility to Doctors Medical Center at the insistence of his 
family, primarily due to the distance that they needed to 
travel between their home town and the city of San Francisco.  
The consultation report also noted that the veteran had what 
appeared to be rather advanced Parkinson's.  The veteran and 
his family firmly believe that the veteran's post-operative 
problems were all caused by negligence on the part of VA, and 
they further maintain that they transferred the veteran out 
of the VA facility at the end of October 2000 because a 
doctor told them to get the veteran out as soon as possible.  
The family also maintains that there was a cover-up on the 
part of the VA personnel.

A June 2001 rating decision granted entitlement to a special 
monthly pension based on the need of regular aid and 
attendance.  

The provisions 38 U.S.C.A. § 1151 state, where a veteran has 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, compensation shall be awarded in the same manner as if 
such disability, aggravation, or death were service-
connected.

A claimant must show fault or negligence in medical 
treatment.  Specifically, the veteran must show that he 
suffered from an additional disability, which was caused by 
VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the veteran must show 
that he suffered from additional disability which was caused 
by VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the additional 
disability was an event which was not reasonably foreseeable.

There is no doubt that the veteran suffered additional life-
threatening disabilities as a consequence of the polyp 
removal.  The medical evidence of record as well as the 
numerous lay statements from family members and friends 
overwhelmingly support the notion that the veteran suffered 
additional disability in conjunction with the surgery and 
treatment in September and October 1990.  Photographs 
submitted by the veteran show the veteran on a family 
vacation shortly before the polyp removal surgery and 
illustrate the decline in health as a result of the surgery.  
In one of the veteran's supporting statements, he indicated 
that he was in great shape before he entered the hospital, 
given that he worked 10 to 12 hours to complete a room 
addition and then worked out.  Other lay statements of record 
reveal that prior to the surgeries in September 1990, the 
veteran would take on a construction job or consulting work 
after retirement to supplement the family income (although 
the veteran was in receipt of pension).  The veteran also 
indicated that he lost considerable housing and blue print 
graphing projects because he could no longer work, and 
provide for his family as he once could (although the veteran 
was in receipt of pension during this time).  

The fact that the veteran suffered additional disability as a 
result of the September 2000 surgery is not at issue; rather, 
the RO denied the veteran's claim based on a finding that, 
although the veteran did in fact develop additional 
disability, as a result of the surgery and treatment, there 
is no evidence to show fault or negligence or lack of proper 
skill on the part of any VA provider, and the events that 
occurred were reasonably foreseeable.  The RO appears to base 
this finding on the notion that the veteran signed a consent 
form that listed possible complications from the polyp 
removal procedure.

The veteran has not been afforded a VA exam, there is no 
opinion of record as to the likely etiology of the veteran's 
current state of debility, and the RO has evidently 
determined, without supporting competent medical evidence, 
that the veteran's current left lower extremity disability 
was reasonably foreseeable, given the veteran's signed 
consent.  It is well-established that neither the RO, the 
Board, nor other laypersons, can render opinions requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Like the Board, the RO must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision.  Id.  

Because the Board is prohibited from making conclusions based 
on its own medical judgment, a remand is necessary in this 
case to afford the veteran a VA examination to determine the 
current state of his debility, and obtain an opinion as to 
whether the veteran's additional disabilities incurred 
subsequent to the polyp removal surgery in September 2000 are 
reasonably foreseeable residuals.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate specialist, 
who has not previously been involved in 
the veteran's care, for an opinion as to 
the nature and extent of any "additional 
disability" attributable to the 
procedures performed at a VA facility in 
September/October 1990 that resulted in 
lysis of adhesions, GI bleeding, 
esophageal ulcer, pulmonary embolism, and 
left the veteran with complete debility.  
The examination report should include a 
detailed account of all manifestations of 
relevant pathology found.  The claims 
file with associated treatment records 
and this remand must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and 
he/she should so indicate in the report.  
All necessary studies and/or tests for an 
accurate assessment should be conducted.  
The specialist is requested to review all 
pertinent government and private medical 
treatment and examination records in the 
veteran's claims file, and after a 
thorough clinical examination, offer 
opinions as to the nature of any 
additional disabilities suffered as a 
result of the September/October 1990 
treatment at the VA Medical Center in San 
Francisco, California, and whether it is 
at least as likely as not (50 percent or 
more probability) that an event not 
reasonably foreseeable possibly caused 
the additional disability and whether 
there was fault on VA's part.  

The regulations require a showing not 
only that the VA treatment in question 
resulted in additional disability but 
also that the proximate cause of the 
additional disability was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing the medical or 
surgical treatment, or that the proximate 
cause of additional disability was an 
event which was not reasonably 
foreseeable.  Additional disability may 
be viewed as occurring "as a result of" 
the VA treatment only if a physician 
exercising the degree of skill and care 
ordinarily required of the medical 
profession reasonably should have 
diagnosed the condition and rendered 
treatment, which probably would have 
avoided the resulting disability.  
Compensation is not paid for the 
continuance or natural progress of 
diseases or injuries for which the 
treatment was authorized.  The additional 
disability must actually result from VA 
medical treatment, and not be merely 
coincidental therewith.

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
further testing or examination by other 
specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.  

2.  Following completion of the 
development requested hereinabove, review 
the veteran's claim.  If the benefit 
sought on appeal remains denied, then the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




